Title: From George Washington to Alexander Hamilton, 10 April 1799
From: Washington, George
To: Hamilton, Alexander

 
Private 
My dear Sir,Mount Vernon 10th April 1799   
I have received your letter of the 27th ulto, enclosing a design of dividing the State of Virginia into Divisions, & subdivisions, for the head quarters of the Rendezvouses in each: asking my opinion of the proper distribution of them, for the convenience of the Recruiting Service.
The Grand division of the State, I conceive to be well allotted—and with the following alterations, the sub-division of it may be so likewise: but of the latter, I can speak with no precision, because of the number of New Counties which have been established, the situation of which I know not, and even the names of some were unknown to me before.
The alterations I propose, are as follow—1st to make Hobbshole, instead of the Bolling Green, the 8th Rendezvous (refering to the plan you sent me)—because, as you will perceive by the Map of Virginia, Caroline County is the uppermost in that subdistrict, and the Boiling Green lyes at the upper corner of the said County. 2d Let Fairfax & Loudoun Counties (which were formerly one) form a subdivision in place of Fairfax & Fauquier, which are seperated by other Counties. Alexandria, or Leesburgh may be the head quarters of that Rendezvous. The first is, (comparatively), large & populous, & on Navigation; the other is 40 miles above Navigation, & a small Village—both are healthy, and well supplied with provisions &ca. 3d Prince William and Fauquier ought to be annexed, instead of Prince William & Loudoun, which join at the extreme corners only. Dumfries in Prince William, or Fauquier Court Ho. might be the Rendezvous. The first is on Navigation; the latter 40 miles above, & more central. 4th York Town is more in the centre of the 6th subdivision than Williamsburgh; & 5th Northumberland Court House is too low for the 9th subdivision; either Westmoreland or Richmond Court Houses in point of centrality, would be more eligable.
General Lee’s absences from home, canvassing for the ensuing Election of Representatives to Congress, and an indisposition with which he has (as I have lately heard) been siesed, from it, has been, I presume, the cause of your not having received an answer to your letter; for I am certain Mr Bushrod Washington wd have

left it at his house as he returned home, agreeably to his promise to me.
Your letters to Colonels Parker and Bently I have forwarded by the Post; the 1st under Cover to General Morgan, to whom Parker is a neighbour; the other to Colo. Carrington who will be able to give it a safe Conveyance from Richmond; to the Post Office in which, it must have proceeded.
Not an Officer in this State (that has come to my knowledge) has yet received his Commission; to the great dissatisfaction of all, & relinquishment of many; who would no longer remain in a state of suspence and idleness. With great truth, I remain My dear Sir Your Affecte Hble Servant

Go: Washington

